Case: 21-176    Document: 17     Page: 1    Filed: 09/27/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 In re: G&H DIVERSIFIED MANUFACTURING, LP,
                     Petitioner
              ______________________

                         2021-176
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-01110-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

  Before LOURIE, BRYSON, and TARANTO, Circuit Judges.
PER CURIAM.
                        ORDER
     G&H Diversified Manufacturing, LP (“G&H”) petitions
for a writ of mandamus directing the United States District
Court for the Western District of Texas to vacate its August
5, 2021, order denying transfer of the patent infringement
claims brought against G&H to the United States District
Court for the Southern District of Texas. DynaEnergetics
Europe GmbH and DynaEnergetics U.S., Inc. (collectively,
“Dyna”) oppose the petition.
Case: 21-176   Document: 17      Page: 2   Filed: 09/27/2021




2                IN RE: G&H DIVERSIFIED MANUFACTURING, LP




                             I
     Dyna alleges infringement of a patent relating to com-
ponents for a perforation gun system used in well bore per-
forating in oil well drilling operations. Dyna makes and
sells its own perforating gun system from operations
within the Western District of Texas. Although G&H’s
headquarters are in the Southern District of Texas, G&H
maintains a distribution warehouse in the Western Dis-
trict of Texas from which it advertises and distributes its
accused perforation systems.
     Dyna’s initial complaint in the Western District of
Texas named only Yellow Jacket Oil Tools, LLC, as the de-
fendant. G&H subsequently filed an action in the Galves-
ton Division of the Southern District of Texas seeking a
declaratory judgment that the accused products do not in-
fringe. Dyna then amended its complaint in the Western
District action to include G&H, and it filed third-party
claims in the Galveston case against Yellow Jacket. G&H
and Yellow Jacket subsequently moved in the Western Dis-
trict to dismiss or transfer the case to the Southern Dis-
trict. They explained that G&H manufactures and sells
the accused products and that Yellow Jacket is just a hold-
ing company that engages in no business operations.
    In its August 5, 2021, order, the district court con-
cluded that venue was not proper in the Western District
with respect to Yellow Jacket. The court then severed the
claims against Yellow Jacket and transferred those claims
to the Houston Division of the Southern District of Texas.
The court then concluded that G&H had failed to show that
it would be clearly more convenient to try the remaining
claims in the Southern District of Texas, and the court
therefore denied G&H’s transfer request. Dyna has since
moved to drop all claims against Yellow Jacket with preju-
dice in the Houston and Galveston cases.
Case: 21-176    Document: 17       Page: 3   Filed: 09/27/2021




IN RE: G&H DIVERSIFIED MANUFACTURING, LP                         3



                              II
    The legal standard that must be shown to obtain man-
damus relief is demanding. The petitioner must demon-
strate, among other things, that its right to relief is “clear
and indisputable.” Cheney v. U.S. Dist. Ct. for D.C., 542
U.S. 367, 381 (2004) (citation and internal quotation marks
omitted). Under applicable Fifth Circuit law, we review
the district court’s transfer determination only to see if
there was a “clear abuse of discretion” that resulted in a
“patently erroneous result.” In re Volkswagen of Am., Inc.,
545 F.3d 304, 310 (5th Cir. 2008) (en banc).
    The district court considered the relevant set of private
and public-interest factors and, after reasonably weighing
them, concluded that G&H had failed to show good cause
to transfer the case under the governing legal standard.
G&H has not provided compelling reasons to disagree with
most of those determinations, which turn largely on fact-
intensive matters, particularly in light of the exacting
standard of review that applies on mandamus.
     The district court found that the Southern District of
Texas had no comparative advantage over the Western
District of Texas with respect to the convenience of poten-
tial willing witnesses because a number of employees of the
parties in the Western District of Texas could be potential
witnesses in the case. G&H has not made a persuasive case
that the district court clearly abused its discretion in mak-
ing that determination. G&H challenges whether some of
those employees have relevant and material information.
Mindful of the standard of review, however, we decline to
exercise mandamus power to disturb such findings. See In
re Apple Inc., 818 F. App’x 1001, 1004 (Fed. Cir. 2020).
    The district court also found that the Western District
of Texas had a greater local interest in adjudicating this
case than the Southern District of Texas. The district court
based that finding on what it determined to be significant
connections between the forum and the events giving rise
Case: 21-176    Document: 17      Page: 4    Filed: 09/27/2021




4                 IN RE: G&H DIVERSIFIED MANUFACTURING, LP




to the dispute in this case. In particular, the district court
noted that “DynaEnergetics manufactures and assembles
all competing DynaStage products in the WDTX.” App. 14.
The district court also found that “[t]he harm and financial
impacts from the alleged infringement are primarily felt in
the WDTX.” Id. In that regard, the court noted that the
great bulk of Dyna’s revenue is directly tied to products
that are made in the Western District of Texas and sold or
deployed to drilling sites in the Western District of Texas.
Id. G&H has not shown clear error in those findings. In-
stead, G&H relies on inapposite cases holding that the sale
in a particular district of an accused product that is offered
nationwide does not by itself give rise to a substantial local
interest on the part of that district.
     We agree with G&H that, in assessing the compulsory-
process factor, the district court erred in categorically re-
jecting the relevance of prior art witnesses who were iden-
tified as located in the Southern District of Texas. See In
re Hulu, LLC, No. 2021-142, 2021 WL 3278194, at *3 (Fed.
Cir. Aug. 2, 2021). Nonetheless, because both forums are
in Texas and denial of a transfer would not result in a sub-
stantial burden on witnesses required to travel from Hou-
ston to Waco for trial, we cannot say G&H has shown that
the compulsory-process factor clearly weighs in favor of
transfer. Under the Federal Rules of Civil Procedure, a
court in the Western District of Texas can subpoena a per-
son to attend a trial, hearing, or disposition within the
state where the person resides, is employed, or regularly
transacts business in person, if the person is commanded
to attend a trial and would not incur a substantial expense.
See Fed. R. Civ. P. 45(c)(1)(B)(ii).
    G&H also argues that the district court erred in not
weighing judicial economy considerations in favor of trans-
fer. But it is not clear that judicial economy would be
served by a transfer. Dyna has multiple pending cases in
the Western District of Texas in which it has asserted the
same patent against other defendants. Moreover, it is not
Case: 21-176      Document: 17   Page: 5    Filed: 09/27/2021




IN RE: G&H DIVERSIFIED MANUFACTURING, LP                        5



evident that, as G&H asserts, denial of its transfer motion
will result in three separate cases involving the same par-
ties and issues proceeding simultaneously. Dyna has
asked to drop all claims against Yellow Jacket in its cases
in Southern Texas. Dyna has also moved to dismiss or
transfer the Galveston case under the first-to-file rule, and
the district court in that case has stayed proceedings pend-
ing this petition.
    In sum, G&H has failed to satisfy the standard re-
quired to justify the issuance of a writ of mandamus.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                 FOR THE COURT

       September 27, 2021        /s/ Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court

s31